Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear what it meant by “obtaining, by the RU, second uplink information based on a predicted decoding result and the first uplink scheduling information” as cited in the claim e.g. clarification is needed for where the RU obtain the second scheduling information from? 

Regarding claims 4-5, the claims are being rejected for dependent of rejected claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KOO et al. (US 20100315957 A1), hereinafter KOO.
Regarding claim 6, KOO inherently discloses a data transmission method, comprising: 
sending, by a digital unit DU, first uplink scheduling information to a radio unit RU (the eNB 200 allocates resource allocation to RN, see ¶ 0042); 
receiving, by the DU, a predicted decoding result sent by the RU (eNB receive the ACK/NACKs from RNs or SRNs and stored in the memory 220, see ¶ 0034); 
receiving, by the DU, uplink data sent by a terminal, and decoding the uplink data to obtain an actual decoding result (inherent feature: Uplink (UL), see ¶ 0003); and 
performing, by the DU, an error remedy for uplink data transmission based on the actual decoding result and the predicted decoding result (adjusting the resource allocation based on the responses, see ¶ 0042). 

Regarding claim 10, KOO discloses a data transmission method, comprising: 
predicting, by a digital unit DU, a decoding result of downlink data transmission based on at least one piece of historical information (the eNB includes historical information stored in store 226 for initial allocation of resources, see ¶ 0042); 
scheduling, by the DU, the downlink data transmission based on a predicted decoding result (the eNB allocates the resources to the RNs based on the historical information stored in network resource use store 226, see ¶ 0042); 
receiving, by the DU, an actual decoding result sent by a terminal (network resource allocation unit 236 may make use of HARQ transmission ACK/NAKs to adjust the network resource allocation, see ¶ 0042); and 
performing, by the DU, an error remedy for the downlink data transmission based on the predicted decoding result and the actual decoding result (adjusting the resource allocation based on the responses, see ¶ 0042). 
Regarding claim 11, KOO inherently discloses the historical information comprises at least one of the following information: statistical information of an SINR, a modulation and coding scheme MCS, a resource block RB, doppler, and the predicted decoding result (inherent feature:  network resource allocation may force the use of a less aggressive modulation and coding scheme to reduce data rate while increasing data protection, see ¶ 0042). 	 
Allowable Subject Matter
Claims 7-9, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412